DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/29/2020 are accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joe McKinney Muncy (Reg. No. 32,334) on 3/25/2021.

The application has been amended as follows: 
In the claims:
In claim 9, line 2, the word “any” has been replaced by – the --.
(End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, CN 205847346 discloses a hinge for a mobile terminal having a flexible screen (description, pars [0028]-[0044] and figs. 2-9): the hinge comprises a main support body 1, a first bracket 21 and a second bracket 22, and a first support body 31 and a second support body 32 slidably connected to the first bracket 21 and the second bracket 22, respectively. The hinge is further provided with a synchronous control mechanism for synchronously rotating the first support body and the second support body using a rotating shaft of the hinge as the axis. The hinge is further provided with a first guide structure rotating around the rotating shaft 11 of the hinge together with the first bracket 21 and a second guide structure rotating around the rotating shaft 12 of the hinge together with the second bracket 22. It can be seen from figs. 2a, 8 and 9 that the main support body 1 is not connected to the first support body 
However, CN 205847346 do not disclose a middle U-shaped housing is further provided; a middle support plate is a plate capable of moving up and down, and the position thereof corresponds to the middle U-shaped housing; the middle support plate is lowered to the bottom of the middle U-shaped housing when moving down; a left support frame and a right support frame rotate to drive the middle support plate to move up or down correspondingly by means of a left guide drive mechanism and a right guide drive mechanism; in the first half process of the hinge being folded from being flattened, the descending distance of the middle support plate is greater than that in the second half process; a left support plate is movably connected between the left support frame and the middle U-shaped housing; and a right support plate is movably connected between the right support frame and the middle U-shaped housing.
References CN 206100081, CN 105491193, WO 2016117804 A1, 10,054,990 B1, 2013/0037228 A1 and 10,104,790 B2 similarly disclose a mobile terminal having a flexible screen comprising a left support plate, a middle support plate, a right support plate, a left support frame, a right support frame, and a middle U-shaped cover; the inner ends of the left support frame and the right support frame are connected with a synchronous mechanism, so that the left support frame and the right support frame can rotate synchronously and reversely.
However, CN 205847346 do not disclose a middle U-shaped housing is further provided; a middle support plate is a plate capable of moving up and down, and the position thereof corresponds to the middle U-shaped housing; the middle support plate is lowered to the bottom of the middle U-shaped housing when moving down; a left support frame and a right support frame rotate to drive the middle support plate to move up or down correspondingly by means of a left guide drive mechanism and a right guide drive mechanism; in the first half process of the hinge being folded from being flattened, the descending distance of the middle support plate is greater than that in the second half process; a left support plate is movably connected between the left support frame and the middle U-shaped housing; 
Claims 2-9 depend on claim 1; therefore, they are allowed for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 


/Angelica M. Perez/
Patent Examiner AU 2649 
03/27/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649